RECORD IMPOUNDED

                    NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION

                                          SUPERIOR COURT OF NEW JERSEY
                                          APPELLATE DIVISION
                                          DOCKET NO. A-1293-14T2


J.I.,
                                            APPROVED FOR PUBLICATION
      Appellant,
                                                August 11, 2015
v.
                                               APPELLATE DIVISION

NEW JERSEY STATE PAROLE BOARD,

     Respondent.
________________________________

           Argued telephonically April 15, 2015 –
           Decided August 11, 2015

           Before    Judges       Sabatino,    Simonelli      and
           Guadagno.

           On appeal from the New Jersey State Parole
           Board.

           Joseph   S.  Murphy   argued  the   cause  for
           appellant (Murphy & Woyce, attorneys; Mr.
           Murphy and Michael C. Woyce, on the briefs).

           Christopher C. Josephson, Deputy Attorney
           General, argued the cause for respondent (John
           J. Hoffman, Acting Attorney General, attorney;
           Lisa A. Puglisi, Assistant Attorney General,
           of counsel; Mr. Josephson, on the brief).

      The opinion of the court was delivered by

SIMONELLI, J.A.D.

      Appellant J.I. is a convicted sex offender who is monitored

by   respondent    New   Jersey   State   Parole   Board   (Board)     as   an
offender     subject      to    community           supervision     for      life     (CSL),

N.J.S.A. 2C:43-6.4.1            J.I. challenges the constitutionality of

conditions of his CSL sentence that prohibit him from using any

device     having    Internet        capabilities,          accessing          any    social

networking       websites      or   the    Internet,       viewing        or    possessing

pornography, and using, possessing and purchasing alcohol.                               J.I.

also challenges the Board's denial of his request for a hearing.

For the reasons that follow, we reject J.I.'s challenges and

affirm.

                                               I.

    We     begin    our     analysis       with      a   review    of     the    pertinent

authority and factual background.                     "CSL is a component of the

Violent Predator Incapacitation Act, which is also a component

of a series of laws, enacted in 1994, commonly referred to as

'Megan's Law.'"        State v. Perez, 220 N.J. 423, 436-37 (2015).

CSL is a special sentence imposed on sex offenders "to protect

the public from recidivism by sexual offenders."                               Id. at 437.

Accordingly, offenders sentenced to CSL are supervised by the

Division    of    Parole       as   if    on    parole    and     may   be      subject      to


1
   In 2003, the Legislature amended N.J.S.A. 2C:43-6.4 to change
CSL to parole supervision for life (PSL), effective January 14,
2004.   L. 2003, c. 267, § 1.     Because J.I. was convicted of
sexual offenses prior to January 14, 2004, he was sentenced to
CSL. See N.J.A.C. 10A:71-6.11(a).




                                               2                                     A-1293-14T2
"conditions         appropriate          to    protect             the    public          and     foster

rehabilitation,"              N.J.S.A.       2C:43-6.4,            and     special         conditions

deemed      reasonable          by    the     Board          "in     order          to    reduce      the

likelihood     of        recurrence      of    criminal            or    delinquent         behavior,

including      a        requirement      that          the    parolee          comply       with      the

Internet      access          conditions        set          forth       in        [N.J.S.A.       30:4-

123.59(b)(2)]."               N.J.S.A.        30:4-123.59(b);              see       also       N.J.A.C.

10A:71-6.4     and        -6.11(b).           In       addition,         the       District      Parole

Supervisor (DPS) may impose special conditions if he or she

determines that "such conditions would reduce the likelihood of

recurrence of criminal behavior."                         N.J.A.C. 10A:71-6.11(k); see

also     N.J.S.A.         30:4-123.59(b).                If    an        offender         violates       a

condition,         he    or    she    may     be       subject       to       the    imposition        of

additional special conditions.                         N.J.S.A. 30:4-123.60(a) and -

123.61(b).         There should be "a reasonable relationship between

the    special          condition      and     the      prior        criminal            acts    of   the

particular parolee."                 Pazden v. N.J. State Parole Bd., 374 N.J.

Super. 356, 367 (App. Div. 2005).

       An    offender         is     entitled      to        constitutional              due     process

protections        of     notice      and     an       opportunity            to    object       to   the

conditions.         J.B. v. N.J. State Parole Bd., 433 N.J. Super. 327,

338 (App. Div. 2013), certif. denied sub nom, B.M. v. N.J. State

Parole      Bd.,    217 N.J. 296     (2014).              However,         the    offender's




                                                   3                                            A-1293-14T2
special status "[does] not entitle him to the 'full panoply of

rights' available to a citizen in a criminal trial."                            Ibid.

(quoting Jamgochian v. N.J. State Parole Bd., 196 N.J. 222, 242

(2008)).       The   offender    "[is]        nonetheless          constitutionally

protected from 'arbitrary government action.'"                      Ibid. (quoting

Jamgochian, supra, 196 N.J. at 241-42).                 As we have held,

            in this context, due process and procedural
            fairness must be applied flexibly, for the
            Constitution does not mandate a regime that
            will make it impractical to impose a
            necessary . . . provision to protect the
            public   or   rehabilitate     the     offender.
            Moreover, [d]iscretion must be invested in
            the Parole Board, which has the agency
            expertise and authority to implement a
            scheme   that   can    address     the    unique
            circumstances of each case.

            [Ibid. (alteration in original) (quoting
            Jamgochian, supra, 196 N.J. at 246, 250)
            (internal quotation marks omitted).]

    We      have   recognized    that        convicted       sex    offenders     are

"generally subject to a constitutionally-permissible degree of

continued     governmental      oversight          and     diminished       personal

autonomy when they are on parole or some other form of post-

release     supervision."       Id.     at       337.      Subject     to    certain

"recognized limitations," which include an offender's right to

procedural     fairness,     freedom        of     speech,     and     freedom     of

association, "the State has a strong interest in assuring that

parolees adhere to the conditions of their parole."                    Id. at 337-




                                        4                                   A-1293-14T2
39.       Thus, constitutional challenges to conditions of a CSL

sentence "must be examined in the context of [the challengers']

distinctive status as sex offenders who have been released into

the community after serving their custodial sentences, and who

are now under the Parole Board's continued supervision through

CSL[.]"     Id. at 336.

      There are statutory and regulatory mechanisms that permit

an offender to obtain modification or removal of a condition.

See   N.J.S.A.      30:4-123.59(c)           (permitting     the    Board       panel   to

relieve     an    offender      of    a    parole     condition);    N.J.S.A.         30:4-

123.61(c)        (permitting     an       offender    to   apply    to    the    Board's

designated representative for modification of the conditions of

parole);     N.J.A.C.     10A:71-6.6         (permitting     the    Board       panel   or

Board to modify or vacate a condition of parole); and N.J.A.C.

10A:71-6.11(b)(22)         (permitting           an    offender     serving       a     CSL

sentence to apply to the DPS to modify the condition prohibiting

use of a computer and/or device with Internet capabilities to

access social networking websites).                    A modification or removal

of    a    condition      must       be     consistent     with     the     offender's

rehabilitative efforts.              See Pazden, supra, 374 N.J. Super. at

366-67.

      The record in this case reveals that in October 2003, J.I.

was   convicted      on   one    count      of   second-degree      sexual      assault,




                                             5                                   A-1293-14T2
N.J.S.A. 2C:14-2(b), and two counts of second-degree endangering

the   welfare     of    a   child,     N.J.S.A.      2C:24-4(a).            The   charges

stemmed from his repeated sexual molestation of his daughters,

who were between the ages of six and fourteen.                       The trial court

imposed a seven-year term of imprisonment with an eighty-five

percent period of parole ineligibility pursuant to the No Early

Release    Act,    N.J.S.A.     2C:43-7.2.           The    court    determined        that

J.I.'s conduct was characterized by a pattern of repetitive and

compulsive behavior and recommended that he be committed to the

Adult Diagnostic and Treatment Center (ADTC) in Avenel.                                 The

court     also    ordered      J.I.    to       comply     with     the   post-release

requirements of Megan's Law, N.J.S.A. 2C:7-1 to -23, imposed a

three-year       term   of     mandatory         parole    supervision        (MPS)       to

commence    upon    his      release    from      imprisonment,       and    imposed       a

special sentence of CSL to commence upon his release from MPS.

      In November 2007, the Board decided to impose a general

condition on all sex offenders under supervised release that

prohibited       them   from    engaging        in   social       networking      on    the

Internet.    Thereafter, in December 2007, the Legislature amended

N.J.S.A.    2C:43-6.4,        effective         February    25,     2008,    to     add    a

provision permitting the Board to impose a special condition on

offenders serving a CSL sentence prohibiting them

            from accessing or using a computer or any
            other  device   with  Internet  capability



                                            6                                     A-1293-14T2
            without the prior written approval of the
            court except the person may use a computer
            or any other device with Internet capability
            in connection with that person's employment
            or search for employment with the prior
            approval of the person's parole officer[.]

            [N.J.S.A. 2C:43-6.4(f); see also L. 2007, c.
            219, § 3.]

The   statute       specifies        other       special      computer     conditions,

including        requiring     the     offender         to    submit     to     periodic

unannounced       examinations       of    his     or   her   computer,       install    a

monitoring       device   on   his    or     her    computer,     and    disclose      all

passwords.       N.J.S.A. 2C:43-6.4(f)(1)-(5).

      In October 2009, J.I. was released from the ADTC, commenced

serving his MPS, and received notice that he could not engage in

social    networking      on   the    Internet.          Three    months      later,    on

January     7,    2010,   J.I.'s      parole        officer      visited      his    home,

searched his computer, and found that he had visited multiple

pornography       and   nudism   Internet        websites      that    depicted      minor

females in the nude.           The parole officer also found alcohol and

several "barely legal" DVDs, and a book depicting nude pre-teen

and   underage     teen   females.         J.I.     admitted      that   he    had    been

searching the Internet for pictures, videos, and books showing

nude minor females between ten and twelve years of age.

      J.I.'s sex offender treatment provider determined that the

discovered items were not conducive to J.I.'s rehabilitation and




                                             7                                  A-1293-14T2
reintegration into society.        As a result, in March 2010, the DPS

imposed the following special conditions:

          1.    [J.I.]    is    to   refrain     from    the
                possession and/or utilization of any
                computer and/or device that permits
                access     to    the     Internet     unless
                specifically authorized by the [DPS]
                and that if the DPS permits the use of
                a   computer   and/or     device   that   is
                capable of accessing [the Internet]
                that [J.I.] is subject to certain
                conditions, including that [J.I.] is to
                refrain from accessing the Internet
                from any computer and/or device at any
                time    or    for    any     reason    [(the
                computer/Internet special condition)];

          2.   [J.I.] is to refrain from viewing or
                possessing   a    picture,   photograph,
                negative film, movie, videotape, DVD,
                CD, CD-ROM, streaming video, computer
                generated or virtual image or other
                representation,    publication,    sound
                recording or live performance that is
                predominantly oriented to descriptions
                or depictions of sexual activity [(the
                pornography special condition)]; and

          3.   [J.I.] is to refrain from the use,
                possession and purchase of alcohol;
                [J.I.] is to refrain from frequenting
                establishments whose primary purpose is
                the sale of alcohol (i.e., bars and
                liquor   stores);  and   [J.I.]  is  to
                participate     in     random   alcohol
                monitoring acceptable to the District
                Parole Office until discharged [(the
                alcohol special condition)].

The Board panel affirmed these special conditions.

    In   September   2010,   the    Board   adopted   a   new   regulation,

N.J.A.C. 10A:71-6.11(b)(22), effective December 6, 2010, which



                                     8                             A-1293-14T2
added a general condition prohibiting all offenders serving a

CSL sentence "from using any computer and/or device to create

any social networking profile or to access any social networking

service or chat room in the offender's name or any other name

for any reason unless expressly authorized by the [DPS]" (the

social networking condition).2           See also 42 N.J.R. 2960(a) (Dec.

6, 2010).      The new regulation permitted an offender to apply to

the DPS to modify this condition.            N.J.A.C. 10A:71-6.6; see also

N.J.A.C. 10A:71-6.11(b)(22).

     In October 2010, while he was still on MPS, J.I. was found

to   be   in    possession     of    a   cellular       phone   with     Internet

capabilities     and   found   to   have     accessed    a   social    networking

website without the DPS's permission.               These violations, along

with J.I.'s prior admission to accessing the Internet to view

nude photographs of minor females, resulted in a revocation of

his MPS and referral to the ADTC for a psychological evaluation.

After reviewing the results of the psychological evaluation, the

Board panel imposed a twelve-month future eligibility term (FET)

for J.I.'s MPS.

     In October 2012, J.I. was released from MPS and commenced

serving his CSL sentence.           Prior thereto, he received a written

2
    A 2012 amendment to N.J.A.C. 10A:71-6.11(b)(22) provided
certain definitions, including the definition of "social
networking service." See 44 N.J.R. 30(a) (Jan. 3, 2012).



                                         9                               A-1293-14T2
notice of general and special CSL conditions, which included the

social   networking      condition,     and    his       parole   officer      orally

advised him that he was subject to the computer/Internet special

condition.       J.I.    later     acknowledged      receipt      of   the   written

computer/Internet, pornography and alcohol special conditions.

     J.I. asked the DPS for permission to use a computer to

access   social       networking    websites       for    employment     and     work

purposes.     The DPS granted the request and modified the social

networking condition and computer/Internet special condition to

permit   J.I.    to    use   a   computer    and   access     social    networking

websites for employment and work purposes only, subject to J.I.

installing monitoring software.             The DPS declined to permit J.I.

to   access     any    non-employment/work-related           social     networking

websites, citing the Board panel's April 2010 affirmance of the

computer/Internet special condition imposed during J.I.'s MPS

term and the fact that J.I. viewed pornographic material on the

Internet and possessed alcohol, which were found to be non-

conducive to his rehabilitation and reintegration into society.

The DPS determined that the computer/Internet, pornography and

alcohol special conditions would reduce the likelihood of J.I.'s

recidivism and therefore protect the public safety and welfare.

The Board panel affirmed the special conditions.




                                        10                                   A-1293-14T2
      Less    than     two     months       after     receiving     the     modified

conditions, J.I. violated them by accessing non-employment/work-

related   websites.          Despite      repeated    warnings    and    admonitions

from the DPS, J.I. violated the modified conditions on three

separate occasions.          After the fourth violation, the DPS revoked

the   modified     conditions       and    prohibited      J.I.   from    using      any

device    having   Internet        capabilities      and   accessing     any    social

networking websites and the Internet.

      J.I. ultimately appealed to the Board.                  In an October 29,

2014 written decision, the Board made detailed factual findings

and   concluded      that    the    social      networking    condition     and      the

computer/Internet,          pornography      and    alcohol   special     conditions

were consistent with protecting the public and fostering J.I.'s

rehabilitation.       Specifically, the Board found as follows:

             [J.I.'s] commitment [of the] offenses . . .
             involved him sexually molesting his . . .
             daughters; that [J.I.] was determined to be
             a repetitive and compulsive sex offender;
             and that just after three months of serving
             a lengthy sentence in the [ADTC] [J.I.] was
             found to be in possession of multiple
             "barely legal" DVDs and a book depicting
             pre-teen and underage teen females in the
             nude, as well as alcohol; that a search of
             [J.I.'s] computer revealed he had been
             visiting multiple pornography and nudism
             sites on the Internet, which depicted minors
             in the nude; and that [J.I.] admitted in a
             voluntary statement that he was searching
             the Internet to find nude pictures, videos
             and books of minor females between the ages
             of ten . . . and twelve[.]



                                           11                                  A-1293-14T2
The   Board     also   found     that   the    revocation    of    J.I.'s   MPS   for

violating the social networking condition and computer/Internet

special condition, and his admission to searching the Internet

for nude pictures, videos and books of minor females between the

ages of ten and twelve, were "both serious and concerning in

light of the circumstances of his commitment offense."

      The Board noted that the DPS granted J.I.'s request to

modify    the    social     networking     condition   and        computer/Internet

special condition to permit J.I. to use a computer and access

the Internet and social networking websites for employment/work-

related purposes, but revoked them because J.I. violated them on

four separate occasions.              Thus, the Board concluded that J.I.'s

"failure to comply with the privilege of being permitted to

utilize the Internet only for employment/work purposes and his

willful    disregard        to    limit    his    Internet        use   solely    for

employment/work purposes despite being warned and admonished on

multiple        occasions        is     both     serious     and        concerning."

Accordingly, the Board upheld the revocation of the modified

conditions and the prohibition on J.I.'s use of a device having

Internet capabilities and accessing social networking websites

and the Internet.         The Board permitted J.I. to regain access in

the future if his rehabilitation improved.




                                          12                                A-1293-14T2
       The   Board        rejected   J.I.'s     argument     that     the    social

networking      condition      and   computer/Internet       special    condition

were too restrictive, noting there was a mechanism for him to

request permission to use a computer and access the Internet and

social networking websites.           The Board stated,

             the Division of Parole requires [J.I.] to
             provide the nature and purpose of each
             request for computer/Internet use or social
             networking.     Such a process allows the
             Division of Parole to review each request on
             a case-by-case basis and to review the
             supporting    documentation    submitted    to
             determine whether the request is consistent
             with    [J.I.'s]    rehabilitative    efforts.
             Therefore,    the    Board   finds    [J.I.'s]
             contentions to be without merit and advises
             that such requests for approval to engage in
             computer/Internet or social networking usage
             should be directed by [J.I.] to the Division
             of Parole in order for the Division . . . to
             determine whether the request is consistent
             with [J.I.'s] rehabilitative efforts.

The Board also rejected J.I.'s request for a hearing, finding

that    pursuant     to    Jamgochian,     supra,    the   conditions       did   not

constitute an infringement on his liberty interest that would

warrant a hearing.

                                          II.

       On appeal, J.I. contends that N.J.A.C. 10A:71-6.11(b)(22),

the    social   networking      condition,      is   unconstitutional        on   its

face.    He argues that the absolute ban on using any device with

Internet     capabilities      and   on   accessing    any   social    networking




                                          13                                A-1293-14T2
websites and the Internet for an offender who never committed an

Internet-related offense is overbroad and violates his right to

due process and to freedom of speech and association under the

First Amendment.3

      We   rejected    similar     facial     challenges         in   J.B.,     supra,

where      two    appellants      challenged        the     social      networking

restriction. 433 N.J. Super. at 335.               In J.B., we analyzed both

N.J.A.C.    10A:71-6.11(b)(22),       which       the    Board    imposes     on    all

offenders, and the computer/Internet restrictions in N.J.S.A.

2C:43-6.4(f), which the Board may impose on an offender, and

determined that

             [t]he manifest objective of the Internet
             restrictions in the authorizing statute and
             the Parole Board's regulations is not to
             eliminate the ability of released offenders
             on PSL or CSL to access the Internet in its
             entirety.     Instead, the provisions are
             legitimately   aimed  at   restricting  such
             offenders from participating in unwholesome
             interactive discussions on the Internet with
             children or strangers who might fall prey to
             their potential recidivist behavior.

             [Id. at 341.]

      Moreover, after evaluating comparable Internet restrictions

in other jurisdictions, we found that "the Internet restrictions

adopted    here   by   the   Parole   Board       have    been   constitutionally

tailored     to   attempt    to   strike      a    fair     balance"     and       "are

3
    U.S. Const. amend. I.



                                      14                                      A-1293-14T2
reasonably       crafted   on    their      face   to    promote     important        State

interests."        Id. at 344-46.           Therefore, we held that N.J.A.C.

10A:71-6.11(b)(22) and N.J.S.A. 2C:43-6.4(f) were facially valid

under the First Amendment, the Due Process Clause, and the New

Jersey   Constitution,          "subject     to    the    right     of    appellants      or

other offenders who are subject to a CSL . . . condition to

pursue permission from a parole official to gain access to a

specified website for a benign purpose."                       Id. at 344, 346.           We

declined    to    presume,      in    the   abstract,       that    the    Board     or    an

individual DPS would respond to an offender's request for a

modification       "rigidly      or   unfairly."         Id.   at   344.       Thus,      we

concluded    that     "this      procedural        avenue      should     be   exhausted

first, subject to the right of an offender to bring a future as-

applied constitutional challenge if necessary."                      Ibid.

    J.I.     argues    that       J.B.      does   not    apply     because     it     only

involved a ban on access to social networking websites not, as

here, an absolute ban from using any Internet-capable device and

accessing any social networking websites or the Internet imposed

on offenders, like him, whose crimes were not Internet-related.4


4
   Relying on United States v. Albertson, 645 F.3d 191 (3d Cir.),
cert. denied, ___ U.S. ___, 131 S. Ct. 3045, 180 L. Ed. 2d 862
(2011), United States v. Heckman, 592 F.3d 400 (3d Cir. 2010),
and United States v. Voelker, 489 F.3d 139 (3d Cir. 2007), J.I.
argues that the absolute ban is unconstitutional.      Rulings by
federal circuit courts of appeals are not binding upon us.
                                                      (continued)


                                            15                                     A-1293-14T2
We disagree with this argument.                     First, the two appellants in

J.B. who challenged the social networking condition were not

convicted of Internet-related crimes and we upheld the condition

as to them nonetheless.                Id. at 331, 333, 335-36.                     Second,

although       those    two     appellants        only      challenged        the     social

networking      condition,      see    id.     at    332,     334,      we   analyzed     the

computer and Internet restrictions in N.J.S.A. 2C:43-6.4(f) as

well and upheld the facial validity of both provisions.                               Id. at

341,   344-46.          Thus,    our    affirmance          of    the    Internet-access

restrictions should not be narrowly construed as to only apply

to the social networking restriction.                         Accordingly, we reject

J.I.'s    facial       challenges      to     N.J.A.C.        10A:71-6.11(b)(22)          and

confirm    our    decision      in     J.B.    that      both     the    regulation       and

N.J.S.A. 2C:43-6.4(f) are constitutionally valid on their face.

We make clear that our holding here applies to all offenders

serving    a    CSL    sentence,       regardless        of      the    nature   of    their

crimes.



(continued)
Young v. Prudential Ins. Co. of Am., 297 N.J. Super. 605, 622
(App. Div.), certif. denied, 149 N.J. 408 (1997). In any event,
the cases do not apply, as they were not decided on
constitutional grounds, but rather, on federal statutory grounds
not raised here, and do not involve a sex offender, such as
J.I., who viewed pornography on the Internet while on parole.
See Albertson, supra, 645 F.3d at 194, 197; Heckman, supra, 592
F.3d at 404, 409; Voelker, supra, 489 F.3d at 143-44.




                                             16                                     A-1293-14T2
    Nonetheless, an offender is entitled to constitutional due

process protections of notice and an opportunity to object to

the conditions and request broader Internet access.                          Id. at 338.

Here, J.I. received notice of the social networking condition

and computer/Internet special condition.                      He requested, and was

granted,    modifications         to   use     an    Internet-capable         device    and

access   social     networking         websites       for    employment/work-related

purposes.       He challenged the conditions and revocation of the

modified conditions in his various administrative appeals.                              The

Board    also    afforded       him    the    opportunity          to   regain   Internet

access in the future if he could show such access is consistent

with his rehabilitative efforts.                     Based on the record, we are

satisfied there was no due process violation in this case.

                                             III.

    J.I. also raises as-applied challenges to N.J.A.C. 10A:71-

6.11(b)(22).         He     argues      that        the     2010    amendment    to    the

regulation       violates       the    Ex    Post     Facto        Clause    because   the

amendment was enacted after the trial court imposed his CSL

sentence.       This contention lacks merit.

    The Ex Post Facto Clause of the United States Constitution

prohibits "any statute which punishes . . . an act previously

committed,      which     was    innocent          when   done;      which    makes    more

burdensome the punishment for a crime, after its commission,




                                              17                                 A-1293-14T2
or     which      deprives       one   charged        with       crime      of    any    defense

available . . . at the time when the act was committed[.]"

Beazell v. Ohio, 269 U.S. 167, 169, 46 S. Ct. 68, 68, 70 L. Ed.
216, 217 (1925).             The Ex Post Facto Clause is "aimed at laws

that 'retroactively alter the definition of crimes or increase

the punishment for criminal acts.'"                             Cal. Dep't of Corr. v.

Morales, 514 U.S. 499, 504, 115 S. Ct. 1597, 1601, 131 L. Ed. 2d
588, 594 (1995) (quoting Collins v. Youngblood, 497 U.S. 37, 43,

110    S.    Ct.    2715,    2719,     111    L.     Ed.    2d    30,    39      (1990)).        To

constitute an ex post facto penal law, a change in the law

"'must       be    retrospective,       that        is,    it    must     apply     to    events

occurring before its enactment, and it must disadvantage the

offender affected by it.'"                  State v. Natale, 184 N.J. 458, 491

(2005) (quoting Weaver v. Graham, 450 U.S. 24, 29, 101 S. Ct.
960, 964, 67 L. Ed. 2d 17, 23 (1981)). "There is 'no ex post

facto       violation   .    .    .    if    the    change       in   the     law   is    merely

procedural and does not increase the punishment, nor change the

ingredients of the offence or the ultimate facts necessary to

establish guilt.'"            Ibid. (quoting Miller v. Florida, 482 U.S.
423, 433, 107 S. Ct. 2446, 2452-53, 96 L. Ed. 2d 351, 362

(1987)) (internal quotation marks omitted).                              "New Jersey's ex

post    facto      jurisprudence        follows       the       federal      jurisprudence."

Perez, supra, 220 N.J. at 439.




                                               18                                        A-1293-14T2
       In    Perez,    the   Court    noted       that    the     2003    amendment    to

N.J.S.A.       2C:43-6.4     changed        CSL   to     PSL     and     increased    the

punishment for a CSL offender who commits a sex offense while

serving a CSL sentence by eliminating the possibility of parole

and requiring him or her to serve a mandatory extended term with

no parole eligibility.             Id. at 437-38.               The Court considered

whether the amendment could be retroactively applied to such an

offender.       Id. at 436-38.         The Court found that resolution of

this issue "turn[ed] on whether the . . . amendment [made] more

burdensome      the    punishment      of    a    crime    after       its   commission.

[This]       inquiry    turn[ed]     on     whether       the     special    sentencing

condition of CSL [was] considered penal or remedial."                            Id. at

440.

       In making this inquiry, the Court noted its holding in Doe

v. Poritz, 142 N.J. 1 (1995), that the imposition of the post-

release registration and notification requirements of Megan's

Law    did    not     constitute     punishment        and,     therefore,      did   not

violate ex post facto prohibitions.                       Ibid.        In contrast, in

State v. Schubert, 212 N.J. 295 (2012), the Court recognized

"the punitive nature of CSL" and "determined that a trial court

could not modify a previously imposed sentence to include CSL

once the defendant had completed his sentence." Perez, supra,

220 N.J. at 440.




                                            19                                  A-1293-14T2
      As the defendant in Perez was already sentenced to CSL at

the time N.J.S.A. 2C:43-6.4 was amended, id. at 436, the Court

considered whether the change to his CSL sentence "enhance[d]

the punitive consequences of the special sentence of CSL to his

detriment" so as to "violate[] the federal and state prohibition

of ex post facto legislation."          Id. at 442.   Ultimately, because

application of the amendment would have required the defendant

"to spend many additional years in prison," the Court concluded

it was punitive and, thus, violated the Ex Post Facto Clause.

Ibid.

      Here, at the time N.J.A.C. 10A:71-6.11(b)(22) was enacted,

J.I. was not serving his CSL sentence and was not subject to any

CSL conditions.      In fact, no CSL conditions could have been

imposed   until   J.I.'s    CSL   sentence    commenced   in     2012.     See

N.J.A.C. 10A:71-6.11(b) (providing that the special sentence of

CSL   commences   upon     completion    of   the   offender's    sentence).

Thus, the amendment raised no ex post facto concerns because it

did not change the conditions of J.I.'s CSL sentence.                     More

importantly, the amendment is remedial in purpose and effect,

not punitive.     It is aimed at protecting the public from sex

offenders, fostering rehabilitation, and reducing the likelihood

of recidivism.    The amendment, therefore, poses no ex post facto

concerns.   See Poritz, supra, 142 N.J. at 43-44.




                                    20                               A-1293-14T2
       The non-punitive nature of the amendment is clear in this

case.       The Board's purpose in imposing the social networking

condition was to protect society from a person who sexually

molested         his    own     children        and        to   facilitate         J.I.'s

rehabilitation         and    reintegration     into       society,   not    to    punish

him.    It is for this latter reason that the Board permitted J.I.

to continue to seek to modify or remove the condition, and such

future requests would be evaluated in light of whether they are

consistent       with   his     rehabilitative        efforts.        We,   therefore,

conclude that N.J.A.C. 10A:71-6.11(b)(22) does not violate the

Ex Post Facto Clause.

                                        IV.

       J.I. contends that the Board's decision to uphold all of

the conditions was arbitrary, capricious and unreasonable.                               He

argues there was no reasonable basis for the absolute ban on his

use    of   an    Internet-capable      device        or    access    to    any    social

networking website and the Internet, and the pornography and

alcohol special conditions are unrelated to his rehabilitation

or public safety and welfare.           We disagree.

       Our review of the Board's decisions is limited.                            Hare v.

N.J. State Parole Bd., 368 N.J. Super. 175, 179 (App. Div.),

certif. denied, 180 N.J. 452 (2004).                       "Parole Board decisions

are highly individualized discretionary appraisals, and should




                                           21                                     A-1293-14T2
only be reversed if found to be arbitrary or capricious."                            Id.

at 179-80 (citations and internal quotation marks omitted).                          As

directed by our Supreme Court, our task is to determine

            (1) whether the agency's action violates
            express or implied legislative policy, i.e.,
            did the agency follow the law; (2) whether
            the record contains substantial evidence to
            support the findings on which the agency
            based its action; and (3) whether in
            applying the legislative policies to the
            facts, the agency clearly erred in reaching
            a conclusion that could not reasonably have
            been made on a showing of the relevant
            factors.

            [Trantino v. N.J. State Parole Bd., 166 N.J.
113, 172 (2001).]

Thus, where the Board has applied the correct legal standard,

our role is limited to determining whether the decision was

arbitrary, capricious or unreasonable.                      McGowan v. N.J. State

Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).                        We "must

determine whether the factual finding could reasonably have been

reached on sufficient credible evidence in the whole record."

Hare,     supra,    368    N.J.     Super.       at    179.         In    making    this

determination, we "may not substitute [our] judgment for that of

the     agency,    and    an    agency's        exercise     of     its   statutorily-

delegated responsibilities is accorded a strong presumption of

reasonableness."          McGowan,     supra,         347    N.J.    Super.    at    563

(citation omitted).            Accordingly, "[t]he burden of showing that




                                           22                                 A-1293-14T2
an action was arbitrary, unreasonable or capricious rests upon

the appellant."       Ibid.

      Applying these standards, we discern no reason to disturb

the Board's decision.             J.I. repeatedly sexually assaulted his

minor   daughters     for     many   years    and    the     court    deemed       him   a

repetitive    and    compulsive       sex    offender.        Despite       serving      a

lengthy sentence at the ADTC, less than three months after his

release, and knowing he was subject to the social networking

condition,    J.I.    accessed       multiple    pornography         sites    to    view

minor females in the nude.             He also possessed DVDs and a book

depicting nude pre-teen and underage teen females and possessed

alcohol.     The computer/Internet, pornography and alcohol special

conditions were imposed as a result of a determination by J.I.'s

sex offender treatment providers that the discovered items were

not   conducive      to    his    rehabilitation       and    reintegration         into

society.     Thus, there was a reasonable relationship between the

special    conditions       and   J.I.'s     prior    criminal       acts,   and     the

conditions were reasonable in order to reduce the likelihood of

his recidivism and consistent with protecting the public safety

and welfare and fostering his rehabilitation.

      In   addition,       J.I.'s    post-release        conduct      and    repeated

violations    of     the    modified    social       networking      condition       and

computer/Internet          special     condition       indicate       he     has     not




                                         23                                    A-1293-14T2
rehabilitated and continues to pose a risk to public safety and

welfare.    We conclude that the record more than amply supports

the Board's decision to uphold the ban on J.I.'s use of an

Internet-capable       device    and    access    to    the   Internet      and    the

decision is not arbitrary, capricious or unreasonable.

                                        V.

       J.I. contends that the Board violated his right to due

process    by    denying   him   discovery        and   a   hearing.        We    have

considered this contention in light of the record and applicable

legal principles and conclude it is without sufficient merit to

warrant discussion in a written opinion.                R. 2:11-3(e)(1)(E).          A

convicted sex offender is entitled to constitutional due process

protections      of   notice    and    an   opportunity       to   object    to   the

conditions and request broader Internet access, J.B., supra, 433

N.J. Super. at 338, not the full panoply of rights available to

a citizen in a criminal trial.               Jamgochian, supra, 196 N.J. at

242.      J.I.   received      all    the   due   process     to   which    he     was

entitled.

       Affirmed.




                                        24                                  A-1293-14T2